In his motion for rehearing attention is directed to the sentence in which the appellant is condemned to suffer confinement in the penitentiary for a term of fifteen years. The sentence should have condemned the appellant to confinement in the State Penitentiary for a period of not less than two nor more than fifteen years. In that particular the sentence is amended.
Touching the other matters to which the motion for rehearing relates the opinion is entertained that on the original hearing the proper disposition of the appeal was made.
The motion is granted to the extent of reforming the sentence, otherwise overruled.
Overruled. *Page 377